Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicants Reply, filed on 09/24/2021 is hereby acknowledged.  Applicants arguments, when taken together with the claim amendments have overcome the claim objections, Improper Markush Group rejections, and 112b rejections.  Likewise the rejection of claim 100 under 112(d) is overcome based on the amendment to the claims deleting the sequences that do not appear to share significant homology to SEQ ID NO:66.
	Claims 91-101 are pending and examined herein on the merits.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 91-101 remain rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are generally drawn to data gathering and making mental predictions based on the relationship between DNA sequence data and the Mantled phenotype in oil palm. This judicial exception is not integrated into a practical application because there is not a positive recitation of extracting the DNA and sequencing or otherwise assaying the DNA utilizing probes or primers that would amount a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only physical step required to be 
In the instant case, the actual steps required to practice the claimed method will be outlined. Using claim 91 as an example, the first step broadly contemplates obtaining genetic information for a sample. It is important to note that this step does not require any physical manipulation of the plant or the sample. That being said, the step of obtaining genetic information for a sample can reasonably be interpreted as reviewing sequence data, which is an abstract idea.
The next step contemplates predicting the presence or absence of the Mantle phenotype. Similar to the previous step, predicting the presence or absence of a phenotype does not require any physical manipulation. This can reasonably be interpreted to encompass mentally observing data, which is an abstract idea.
Alternatively, this step also contemplates “obtaining predicted presence or absence of the Mantle phenotype based on a genomic sequence at the DMR.” Similar to the previous step, obtaining “predicted presence or absence” data based on some undefined parameter within a genomic sequence does not require any physical manipulation. This can also reasonably be interpreted to encompass mentally observing data, which is an abstract idea.
The last step contemplates physically separating plants or seeds that were predicted to have the phenotype. It should be noted that this is the first step in the method that actually requires any physical manipulation. Up to this point, all of the previous steps were limited to the abstract concept of making mental predictions based on observing data. That being said, this last step is deemed to be the determining factor as to whether or not the 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the rudimentary selection of seeds based on molecular data recited with a high degree of generality is a well-understood, routine, and conventional process in the art.
Response to Arguments
Applicant's arguments filed 09/24/2021 have been fully considered but they are not persuasive. 
Applicants urge that the process of separating plants or seeds predicted to have the Mantled phenotype from plants predicted to lack the Mantled phenotype amounts to an improvement in the technical field of palm oil cultivation.
This is not persuasive because the inventive portion of the claim in this regard involves the actual determination of methylation status.  According to the currently written claims one of skill in the art could obtain information about oil palms from any source and as long as they were separating the plants they would be infringing the currently written claims. However, it is clear that in order to determine the methylation status of the DNA regions of the claims that materials and steps that are physical are required, but because the method steps are written in .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 91-101 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jaligot et al (PloS one 9.3, first published on 17 March 2014).
With respect to claims 91, 93-96, 98 and 101, Jaligot et al disclose a method comprising the step of isolating genetic material from an oil palm plant (a step not currently required by the instant claims) and identifying the EgDEF1 genomic sequence which are contained in Genbank accessions KF142646.1 and KF142645.1 which has 98% identity relative to SEQ ID 
As discussed in the previous Office action, in order to correlate the phenotypes with the respective methylation status, a physical separation of Mantled and non-Mantled oil palms was required and inherent.
Response to Arguments
Applicant's arguments filed 09/24/2021 have been fully considered but they are not persuasive. 
Applicants urge that although Jaligot looked at methylation in parts of the EgDEF1 gene, there does not appear to be any reason to believe Jaligot investigated SEQ ID NO:66 (see page 7 of Response).
This is not persuasive because Jaligot disclosed a sequence with 98% identity to SEQ ID NO:66 which is part of the EgDEF1 gene and investigated the methylation status of the sequence therein.  That Jaligot focused on a particular element does not give cause to believe they only looked at that one element, particularly in light of the comments about methylation status between Mantled and non-mantled phenotype which were present in their results despite not being reflected in the element discussed.  To the contrary, the Examiner has provided evidence that Jaligot et al in fact did look at SEQ ID NO:66 and the methylation status 
Applicant urges that Jaligot does not mention the Karma element and that it “does not appear that Jaligot analyzed the region around the Karma element for methylation”.
This is not persuasive because Applicant has not delineated the cutoff for the Karma element and Jaligot et al would not be required to mention the Karma element by name in order to test methylation status.  In fact, contrary to Applicants’ assertion the alignment appear to show a clear overlap with the target sites for methylation status, see specifically panel C of figure 1 which covers +26,884-+27720, a clear overlap with the aligned sequences and clearly encompassing SEQ ID NO:66.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 91-101 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No.9984200. Although the claims at issue are not identical, they are not patentably distinct from each other because the method claimed in the ‘200 patent comprises all the steps required by the instant claims and teaches a narrower embodiment which would amount to a species of the instantly claimed subject matter.
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT T PAGE/Primary Examiner, Art Unit 1663